Exhibit 10.5

 

EXECUTION VERSION

 

AMENDMENT NO. 1

TO

WARRANT

 

This Amendment No. 1 to WARRANT (this “Amendment”) is entered into as of March
5, 2020, by and among Cadiz Inc., a Delaware corporation (the “Company”), and
Apollo Special Situations Fund, L.P. (“Investor”), with reference to the
following:

 

A. The Company and Investor are parties to that certain Credit Agreement, dated
as of May 1, 2017 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
other borrowers party thereto, Investor, as a lender, the other lenders party
thereto from time to time, and Wells Fargo Bank, National Association as agent.

 

B. In connection with the Credit Agreement, the Company issued to Investor that
certain Warrant to Purchase 357,500 Shares (Subject to Adjustment) of Common
Stock of the Company, on May 25, 2017 (as may be amended, restated, supplemented
or otherwise modified from time to time, the “Warrant”). Capitalized terms used
but not defined in this Amendment have the meanings ascribed to them in the
Warrant.

 

C. Pursuant to the Letter Agreement, dated as of November 8, 2017, by and
between the Company and Investor, the number of shares underlying the Warrant
was increased to 362,500 (subject to adjustment as set forth in the Warrant).

 

D. The Company is party to that certain Indenture, dated as of December 10, 2015
(the “Indenture”), between the Company, as issuer, and U.S. Bank National
Association, as trustee, pursuant to which the Company issued certain 7.00%
Convertible Senior Notes due 2020 (the “Convertible Notes”).

 

E. The Company desires to enter into a Conversion and Exchange Agreement
(collectively, the “Exchange Agreements”) with each of two holders (the
“Holders”) of Convertible Notes having an outstanding aggregate original
principal amount and accrued but unpaid interest under such Convertible Notes of
approximately $44,821,177.33 (the “Outstanding Amount”), pursuant to which the
Holders will (i) convert $17,480,302.33 of the Outstanding Amount into common
stock, par value $0.01 per share, of the Company (“Common Stock”), in accordance
with the Indenture (such transaction, the “Conversion”), and (ii) simultaneously
exchange $27,340,875.00 (the “Exchange Amount”) of the Outstanding Amount for an
aggregate of 10,000 shares of a new series of preferred stock, par value $0.01
per share, of the Company titled “Series 1 Preferred Stock” (the “Preferred
Stock”). The exchange of such portion of the Holders’ Convertible Notes as is
equal to the Exchange Amount for the Preferred Stock is referred to herein as
the “Exchange”.

 

F. The Company intends to file a certificate of designation with the Secretary
of State of Delaware (as may be amended from time to time in accordance with its
terms, the “Certificate of Designation”), for the purpose designating the
Preferred Stock to be issued in the Exchange.

  

 

 

 

G. In connection with the Conversion and Exchange, the Company and Investor
intend to enter into a Waiver and Amendment No. 1 to Credit Agreement to amend
the Credit Agreement and waive certain provisions of the Credit Agreement, in
each case, on the terms and conditions set forth therein.

 

H. In connection with the Conversion and Exchange, the Company and Investor also
desire to amend the Warrant on the terms and conditions set forth herein.
Investor is the only holder of outstanding Warrants as of the date hereof and
constitutes the “Required Holders” under the Warrants.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the receipt and sufficiency of which are hereby
acknowledged, Investor and the Company agree as follows:

 

1. Recitals. Each of the foregoing recitals is incorporated herein as if fully
set forth herein.

 

2. Amendments to Warrant. The Warrant is hereby amended as follows:

 

(a) Section 1 of the Warrant is hereby amended by amending and restating the
definition of “Exercise Price” in its entirety as follows:

 

““Exercise Price” means, in respect of a share of Warrant Stock at any date
herein specified, $6.75 per share, as adjusted from time to time pursuant to
Article 4 hereof.”

 

(b) Section 1 of the Warrant is hereby amended by amending and restating the
definition of “Expiration Date” in its entirety as follows:

 

““Expiration Date” means the eight (8th) anniversary of the Original Issue Date,
to be extended to allow for delayed exercise and delivery of any Warrant Stock
in accordance with Section 5.1(c) hereof; provided, however, that, in event the
Borrowers exercise the Extension Option, the Expiration Date shall be
automatically extended to the ninth (9th) anniversary of the Original Issue
Date, to be further extended to allow for delayed exercise and delivery of any
Warrant Stock in accordance with Section 5.1(c) hereof.”

 

(c) Section 4.13 of the Warrant is hereby amended and restated in its entirety
as follows:

 

“4.13 Maximum Exercise Price. Except as provided in Section 4.5 above, at no
time shall the Exercise Price per share of Warrant Stock exceed $14.94 per
share.”

  

2 

 

 

(d) Article 4 of the Warrant is hereby amended by adding a new Section 4.17 at
the end thereof as follows:

 

“4.17 Exercise of Extension Option. If the Borrowers exercise the Extension
Option under the Credit Agreement, the Exercise Price shall be reduced,
effective as of May 1, 2021, to a price equal to $0.01 per share, or the minimum
price permitted by the applicable Trading Market upon which the Warrant Stock is
then listed or quoted if such Trading Market requires that the Exercise Price
exceed $0.01 per share, in each case subject to upward adjustment from time to
time pursuant to this Article 4; provided, that in no event shall the Exercise
Price be adjusted to equal less than $0.01 per share. No adjustment to the
number of shares of Warrant Stock purchasable upon exercise of the Warrant shall
be made as a result of any adjustment to the Exercise Price under this Section
4.17.”

 

3. Ratifications. Except as expressly amended or waived hereby, the terms and
provisions of the Warrant remain unchanged, are and shall remain in full force
and effect unless and until modified or amended in writing in accordance with
their terms, and are hereby ratified and confirmed. Investor acknowledges and
agrees that (a) except as expressly set forth in this Amendment, there shall be
no adjustment to the Exercise Price or the number of shares of Warrant Stock
purchasable upon exercise of the Warrant as a result of, and (b) no default or
breach of the Warrant shall arise solely as a result of, the Company’s
performance of its obligations and exercise of its rights pursuant to the
Exchange Agreements and the Certificate of Designation (including, without
limitation, the Company’s obligation to consummate the Exchange pursuant to the
Exchange Agreements and the Company’s obligation or right to convert the
Preferred Stock and the Company’s right to redeem the Preferred Stock pursuant
to the Certificate of Designation) Each reference to the Warrant that is made in
the Credit Agreement or other Loan Documents (as defined in the Credit
Agreement) shall hereafter be construed as a reference to the Warrant as amended
hereby. This Amendment shall be considered one of the Loan Documents and any
reference to “Loan Documents” contained in the Credit Agreement or any document,
instrument or agreement executed in connection with the Credit Agreement shall
be deemed to include this Amendment.

 

4. Miscellaneous Provisions. Section 11 of the Warrant is hereby incorporated by
reference herein, mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

  

3 

 

 

IN WITNESS WHEREOF, the Company and Investor have caused this Amendment to be
duly executed as of the date first written above.

 

  COMPANY:       CADIZ INC.       By: /s/ Scott S. Slater     Name: Scott S.
Slater     Title: President and Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Warrant]

 

 

 

 

IN WITNESS WHEREOF, the Company and Investor have caused this Amendment to be
duly executed as of the date first written above.

   

  INVESTOR:       APOLLO SPECIAL SITUATIONS FUND, L.P.         By: Apollo
Special Situations Advisors,     L.P., its general partner         By: Apollo
Special Situations Advisors,     GP, LLC, its general partner         By: /s/
Laurie Medley     Name: Laurie Medley     Title: Vice President

 

[Signature Page to Amendment No. 1 to Warrant]

 

 

 

 

